Citation Nr: 0113440	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





REMAND

The veteran served on active duty from October 1952 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that found the claim was not well 
grounded. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA. 

In this case, the veteran has claimed entitlement to service 
connection for a right knee disability.  At least some of his 
treatment records and several VA examination reports and 
hospitalization records have been associated with the claims 
file.  None of the medical records associated with the file 
show that the veteran has a right knee disability.  There is 
no evidence to support the veteran's contention that he 
incurred a right knee disorder in service.  There is no 
competent evidence linking any current right knee disorder 
with service.  There is now a duty to notify a claimant of 
information or lay or medical evidence necessary to 
substantiate a claim and to indicate what portion of the 
information or evidence is to be provided by the claimant and 
what part the Secretary will attempt to obtain.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103(a)).  Therefore, the 
veteran should be informed that medical evidence of the 
disability he is claiming is needed to substantiate his 
claim.  He should also be told that he may submit evidence to 
support his claim that he suffered an injury to his right 
knee while on active duty, to include lay statements from 
those who have first-hand knowledge of the injury.  The 
veteran himself should be asked to describe the injury with 
more specificity, detailing what happened, where it happened, 
and how it was treated and by whom.

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98  (2000) (to 
be codified at 38 U.S.C. § 5103A(b)).  This duty includes 
obtaining medical records that VA maintains.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)(2)).  Here, potentially 
relevant medical records have not been obtained by the RO.  
For example, in January 2000 the veteran requested that his 
VA records be obtained from the Cleveland, Ohio, VA medical 
center (MC) for the period of January 1997 to the present, as 
well as VAMC records from Montgomery, Alabama, from October 
1997 to the present.  The RO has requested the veteran's 
records from Cleveland VAMC, and it has received records 
dated in 1994, 1995, and 1998 to 1999.  There are no records 
for 1997.  The RO should again contact the VAMC in Cleveland 
to assure that there are no outstanding records dating from 
1997.  If there are no VA records from 1997, the VAMC should 
provide a response to that effect.  Then, the RO should 
assure that it has current VA treatment records from 1999 to 
the present.

The veteran indicated in January 2000, that he only received 
medical treatment from VA.  Because this case must be 
remanded, the veteran should be asked whether he received any 
private medical care since January 2000.  If so, he should 
provide the names and addresses, approximate dates of 
treatment or consultation, and appropriate releases for any 
private care providers who have examined or treated him for 
any right knee disability or complaints since his separation 
from service.  If any such treatment is adequately identified 
and appropriate releases provided, the RO should attempt to 
obtain those records.

The record indicates that the veteran receives Social 
Security Administration (SSA) payments.  Whether these are 
disability payments is not indicated.  If the veteran 
receives Social Security disability benefits, his medical and 
adjudication file should be obtained from the Social Security 
Administration.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)(3)). 

If any development efforts are unsuccessful, notify the 
claimant of the records that have not been obtained, of the 
efforts undertaken to develop those records, and of further 
action to be taken in connection with the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  To ensure 
that the duty to assist the veteran has been fulfilled, the 
veteran should be afforded VA examination.  An opinion should 
be given as to whether the veteran has a current right knee 
disability, and if so, what that disability is.  Moreover, if 
a current disability exists, an opinion should be given as to 
the date of onset and etiology of the right knee disability, 
as well as whether it is at least as likely as not that any 
in service accident or disease resulted in the current right 
knee disability.

Accordingly, this case is REMANDED for the following:

1.  Notify the appellant of the 
information and evidence needed to 
substantiate his claim and of what part of 
such evidence the Secretary will attempt 
to obtain on his behalf.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  The notice should 
include informing him of the need for the 
following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all care 
providers, if any, who treated the 
veteran for any right knee 
disability from his separation from 
service to the present;

b.  the approximate dates of 
treatment for any right knee 
disability at the Cleveland, Ohio, 
VAMC and the Montgomery, Alabama, 
VAMC, as well as the names of any 
other VA medical facilities and 
approximate dates of treatment for 
any right knee disability; and

c.  evidence to support his 
contention that he injured his right 
knee in service, to include lay 
statements from those who have 
first-hand knowledge of the 
circumstances of his injury, medical 
evidence of treatment for residuals 
of such an injury, and his personal 
statement as to what happened, where 
it happened, how and by whom the 
injury was treated, and the symptoms 
of the injury.

2.  Request all private treatment records 
for which the appellant provides releases, 
and associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  Request 
that the Cleveland VAMC search for records 
of treatment of the veteran during 1997 
and, if no such records exist, that a 
response be provided to that effect.  
Request all VA treatment records from 1999 
to the present.

3.  Ask the veteran whether his Social 
Security benefits are disability benefits.  
If so, request from the Social Security 
Administration the complete medical and 
adjudication records relating to the award 
of disability benefits.  Associate all 
records received with the claims file.

4.  If any development undertaken pursuant 
to information or releases provided by the 
appellant above is unsuccessful, undertake 
appropriate notification action, to 
include notifying the appellant what 
efforts were undertaken to develop the 
evidence, what records have been obtained, 
and what further action will be taken.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Review the 
claims file and ensure that no other 
notification or development action in 
addition to that directed above is 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475.  If 
further action is required, undertake it 
before further adjudication of the claim.

5.  Accord the veteran an appropriate VA 
examination to determine whether he has a 
right knee disability, and, if so, what 
the diagnosis and etiology of the 
disability is.  If a current right knee 
disability exists, an opinion should be 
given as to the date of onset and etiology 
of the right knee disability, as well as 
whether it is at least as likely as not 
that any in service accident or disease 
resulted in the current right knee 
disability.

The complete rationale for any opinion 
should be set out, citing the objective 
medical findings leading to the 
conclusion.

6.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, furnish him a 
supplemental statement of the case and 
afford him an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


